DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, both a first axle and a coupling axle, as required by claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
In line 4 of page 16, “holding bracket 16” should be “holding bracket 14”
In line 3 of page 18, “a support attachment 33” should be “a support stop 33”  
Appropriate correction is required.
Claim Objections
Claims 2-3, 8-9, and 13-14 are objected to because of the following informalities:  
In claim 2, “in torque-proof manner” in lines 4-5 should be “in a torque-proof manner”
Claim 2 recites the “holding bracket can be attached to the door or hatch” (emphasis added). It is unclear if the Applicant intends that holding bracket is attached to the door or hatch or if the holding bracket is merely capable of being attached to the door or hatch. Examiner suggests amending claim 2 to read “further comprising a holding bracket attached to the inside of the door or hatch of the motor vehicle,” or similar. 
In claim 3, “handle piece disposed” in line 6 should be “handle piece is disposed”
In claim 8, “end, and a second” in line 3 should be “end and a second” 
In claim 8, “rotation, at” in line 6 should be “rotation at”
Claim 9 recites the limitation “the second lever section has a support attachment,” in light of the disclosure it appears Applicant intended to recite a “support stop.” Therefore, Examiner is considering the limitation to be “the second lever section has a support stop”
In line 5 of claim 9, Applicant may have intended “support attachment” to be “support stop.”
Claim 13 recites the limitation “which element rests on the support.” It seems as though this clause of claim 13 is missing a word or words.
In claim 14, “which rail is guided” in line 5 should be “the guide rail is guided”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the longitudinal direction” in lines 8-9 and lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim 2 recites the limitation "the inside" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what structure corresponds with “the inside.”
	Claim 2 also recites “the holding bracket holds a second axle, so as to rotate, with which axle the support is connected.” First, it is unclear what structure corresponds with “so as to rotate:” the bracket, the axle, or the support. For examination purposes, the limitation is interpreted as the holding bracket holds a second axle, so the second axle is capable of rotating. Second, claim 2 is indefinite because it is not clear to which axle is required here. Claim 1 provides a first axle and claim 2 provides a second axle. For examination purposes, the axle recited here is interpreted to be the second axle. 
	Claim 2 further recites “with which axle the support is connected in a torque-proof manner.” It is unclear whether the connection between the axle and the support is non-rotational (wherein the axle 

Claim 3 recites the limitation “at least in certain sections” in lines 4 and 6 of the claim. This renders the claim indefinite because the metes and bounds of the patent protection sought is not clearly defined. It is unclear what “certain sections” are required by the claim. 

Claim 6 recites the limitation “a coupling axle.” Examiner is interpreting the “coupling axle” to be the same structure as the “first axle” recited in claim 1, as described in the specification (see [0051]; [0056]) and shown in the drawings (see Figs. 13, 14, 16, 19-22). 

	Claim 7 recites the limitation “in doing so rotates the movement lever.” It is unclear what structure or movement is required to rotate the movement lever. Preceding this limitation, claim 7 provides for “an activation attachment” and a “drive element.” Examiner is interpreting the claim to mean that the drive element engages during normal operation, as recited, and this rotates the movement lever.
	
	Claim 9 requires the limitations “the first lever section has a support attachment” and “the second lever section has a support attachment.” It is unclear if the “a support attachment” is the same structure or two different structures. 
Claim 9 also recites the limitation "the longitudinal end" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if there is one or two longitudinal ends required by the claim. 
rotation axle,” in light of the disclosure ([0050]; indicated by arrow 28, Fig. 21). Appropriate correction is required. 
	Claim 9 further recites the limitation "the support stop" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the second longitudinal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “which element rests on the support” however it is unclear to what “element” is required to rest on the support. Claim 13 preceding this limitation the claim recites the first longitudinal end of the guide lever, but the claim also requires “a reset element.” As presented, it is not clear if “which element” refers to the reset element or the guide lever.

Claim 14 provides a guide rail that “is guided in the direction of the first longitudinal section is configured on the second longitudinal section of the handle piece.” If the guide rail is configured on the second longitudinal section of the handle piece, it is unclear how the guide rail is guided in the direction of the first longitudinal section of the handle piece. From the drawings, the guide rail is not configured to be curved or flexible and moves the second longitudinal section of the handle in a straight path.
Claim 14 also provides the limitation “transversely to its longitudinal direction” in line 6 (emphasis added). It is unclear what structure corresponds to “its.” Preceding the limitation claim 14 provides a guide rail, guide recess, and support. For examination purposes, the limitation will be interpreted as “transversely to the support’s longitudinal direction.”

	Claims 4-5, 8 and 10-11 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Och, WO 2015/074020.

	With respect to claim 1, Och discloses a door handle arrangement of a motor vehicle (abstract) comprising: 
	a support (a housing corresponds to a support, pg. 2 line 4) affixed on the inside of a door or hatch of the motor vehicle (pg. 3 lines 3-4),
	a handle piece 14 (Fig. 1) that can be activated to open the door or hatch (pg. 1 lines 7-9), including a cover side (seen from Fig. 1) that is disposed strake-flush with the door or hatch in a basic position of the handle piece (Fig. 1; pg. 4 para. 2), and projecting out of the door or hatch in an operating position of the handle piece (Fig. 2; pg. 15 lines 4-5), and extending essentially parallel to the longitudinal direction of the support (Fig. 2; handle moves uniformly in parallel and is essentially parallel to the housing in the operating position, pg. 15 line 6), and 
	a drive element 42 (Fig. 1) that is configured to move the handle piece out of its basic position into its operating position during normal operation (pg. 14 para. 4),
	wherein the handle piece is disposed so that an operator can grasp it from behind in its operating position (Fig. 2; pg. 15 line 10),
wherein
	in emergency operation due to failure of the drive element (pg. 16 para. 2), the handle piece is configured so that it can be moved manually into an emergency operating position (manual pressure on first mounting section, pg. 16 para. 2), wherein in the emergency operating position, the handle piece is disposed so that it can pivot about a first axle 24 (Fig. 4), which is configured to run transversely to the longitudinal direction of the support (axle 24 is vertical, longitudinal direction of housing/support is horizontal; Fig. 4), in such a manner that a first longitudinal section of the handle piece 16 (Fig. 4) is disposed to pivot in the direction of the support (Fig. 4 depicts first section 16 moved inward, toward the housing), and a second longitudinal section of the handle piece 18 (Fig. 4) is disposed to project out 
[AltContent: textbox (Och Fig. 1, annotated)]
    PNG
    media_image1.png
    321
    667
    media_image1.png
    Greyscale

	
Regarding claim 5, Och discloses all limitations of claim 1 as shown. Och further discloses the handle piece 14 (Fig. 1) is connected with the support in such an articulated manner (handle piece is connected to the support and can move independently), by way of a coupling mechanism (see Fig. 1, annotated above), that the handle piece is mounted on the support so as to move relative to it (Fig. 1 shows handle piece 14 (Fig. 1) is mounted to the lever 20 (Fig. 1) at pivot 24 (Fig. 1) and the lever 20 (Fig. 1) is mounted to the housing at pivot 22 (Fig. 1), as such, the handle piece can move relative to the housing).

 	Regarding claim 6, Och discloses all limitations of claim 5 as shown. Och further discloses the coupling mechanism (see Fig. 1, annotated above) has a movement lever 20 (Fig. 1) of which a first longitudinal end is rotatably mounted on the support, by way of a rotation axle 22 (Fig. 1), and of which 16 (Fig. 1), by way of a coupling axle 24 (Fig. 1). 

	Regarding claim 7, Och discloses all limitations of claim 6 as shown. Och further discloses the movement lever 20 (Fig. 1) has an activation attachment 40 (Fig. 1) on its first longitudinal end (see Fig. 1 above), on which the drive element 42 (Fig. 1) engages during normal operation (motor 42 drives roller 46, engaging ramp 40, pg. 14 para. 3), and in doing so rotates the movement lever 20 (Fig. 1) about the rotation axle 22 (pg. 14, para. 3) in such a manner that the movement lever 20 (Fig. 3) moves the handle piece 14 (Fig. 3) out of the basic position (Fig. 1) into the operating position (Fig. 3).

	Regarding claim 11, Och discloses all limitations of claim 6 as shown. Och further discloses the first axle is the coupling axle (Fig. 4 shows the handle piece 14 rotates about axle 24 (first axle) in an emergency position and Figs. 2-3 show the handle piece 14 rotates about axle 24 (coupling axle) in an operating position). 




Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hintennach et al., WO 2016/113341.

With respect to claim 1, Hintennach discloses a door handle arrangement of a motor vehicle (abstract) comprising: 
	a support 10b (Fig. 12) affixed on the inside of a door or hatch of the motor vehicle 1b (Fig. 12),
	a handle piece 3b (Fig. 12) that can be activated to open the door or hatch ([0002]), including a cover side ([0029] the handle has an outer side that is flush with the door) that is disposed strake-flush 
	a drive element 9b (Fig. 12) that is configured to move the handle piece out of its basic position into its operating position during normal operation ([0033] motor rotates spindles to extend and retract the handle),
	wherein the handle piece is disposed so that an operator can grasp it from behind in its operating position ([0029] hand of an operator can reach behind the handle),
wherein
	in emergency operation due to failure of the drive element ([0030]), the handle piece is configured so that it can be moved manually ([0033] if the power fails carrier plate 19b is released so the handle can be pulled outward) into an emergency operating position (Fig. 15), wherein in the emergency operating position, the handle piece is disposed so that it can pivot about a first axle R (see Fig. 15, annotated (1) below), which is configured to run transversely to the longitudinal direction of the support (axle R is vertical, longitudinal direction of support 10b is horizontal; Fig. 15), in such a manner that a first longitudinal section of the handle piece is disposed to pivot in the direction of the support (see Fig. 15, annotated (1) below), and a second longitudinal section of the handle piece is disposed to project out of the door or hatch (see Fig. 15, annotated (1) below), so that an operator can grasp behind it ([0033] the handle can be manually grasped and pulled outward).
[AltContent: textbox (Hintennach Fig. 15, annotated (1))]
    PNG
    media_image3.png
    390
    917
    media_image3.png
    Greyscale


	Regarding claim 5, Hintennach discloses all limitations of claim 1 as shown. Hintennach further discloses the handle piece 3b (Fig. 12) is connected with the support 10b in such an articulated manner, by way of a coupling mechanism (arms connected by joint 16b, Fig. 15), that the handle piece is mounted on the support so as to move relative to it (Figs. 12-13). 

	Regarding claim 6, Hintennach discloses all limitations of claim 5 as shown. Hintennach further discloses the coupling mechanism has a movement lever (see Fig. 15, annotated (2) below), of which a first longitudinal end is rotatably mounted on the support, by way of a rotation axle (lever mounted on support 10b at axle R, Fig. 15), and of which a second longitudinal end is rotatably connected with the first longitudinal section of the handle piece, by way of a coupling axle (see Fig. 15, annotated (2) below).
[AltContent: textbox (Hintennach Fig. 15, annotated (2))] 
    PNG
    media_image4.png
    363
    864
    media_image4.png
    Greyscale


	
Regarding claim 8, Hintennach discloses all limitations of claim 6 as shown. Hintennach further discloses the movement lever has a first lever section that has the first longitudinal end (first lever section is connected to axle R, Fig. 15), and a second lever section that has the second longitudinal end (second lever section is connected to the handle 3b, Fig. 15), which sections are connected with one another by way of a connection axle 16b (Fig. 15), and can be rotated relative to one another only in one direction of rotation, at the connection axle (Figs. 12-14 show the first and second levers do not rotate freely and each rotates relative to the other in one direction of rotation).
 

Allowable Subject Matter
Claims 2-4, 9-10, and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 2-4, 9-10, and 12-14.
Regarding claim 2, Och (WO 2015/074020) fails to disclose that the support is connected to the second axle in a torque proof manner. Hintennach (WO 2016/113341) fails to disclose the holding bracket holds a second axle and the handle piece is disposed out of the operating position into an activation position pivoted about the second axle.
Regarding claim 9, Hintennach fails to disclose the first lever section and the second lever section rotate jointly about the connection axle.
Regarding claim 12, Och and Hintennach fail to disclose a first longitudinal end of the guide lever is rotatably mounted on a center section of the support and a second longitudinal end of the guide lever is rotatably mounted on a center section of the handle piece. 
Regarding claim 14, Och and Hintennach fail to disclose a guide rail that extends transversely to the longitudinal direction of the support. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gates, U.S. Patent 2,599,054 related to a spring biased flush handle having a fulcrum and trough to receive one end of the handle piece.
Aerts et al., U.S. Publication No. 2015/0039180 related to a flush door handle which extends parallel to a support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EGB/Examiner, Art Unit 3675       
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675